Citation Nr: 1550760	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right wrist disorder as secondary to service-connected major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986 and from March 1993 to April 1996, with additional service in the Army National Guard of Colorado and Idaho.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim is with the RO in Cheyenne, Wyoming.

The Veteran testified before the undersigned at a September 2015 video hearing before the Board held at the Cheyenne, Wyoming, RO; a transcript of the hearing is of record. 


FINDING OF FACT

The Veteran's right wrist disorder was as likely as not caused by his service-connected major depression.


CONCLUSION OF LAW

The Veteran has a right wrist disability that is proximately due to or the result of service-connected major depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed entitlement to service connection for a right wrist disability on a secondary basis, as due to his service-connected major depression.  See, e.g., June 2011 Statement in Support of Claim; September 2015 Board Hearing Testimony.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, as noted, the Veteran is service connected for major depression.  See, e.g., January 2004 Rating Decision (granting service connection for major depression and assigning a 30 percent evaluation, effective July 2, 2003); December 2007 Rating Decision (assigning an increased 50 percent rating for the major depression effective July 13, 2007).  

Additionally, both VA and private medical records document his current right wrist pathology.  See, e.g., April 2011 VA Orthopedic Consultation Report (discussing the results of a right wrist MRI, which revealed a "partial tear of the scapholunate"); May 2012 Physical Examination Report from Poudre Valley Hospital (reflecting a history of right wrist scapholunate ligament tear and a diagnosis of chronic scapholunate ligamentous disruption); May 2012 Operative Report from Poudre Valley Hospital (reflecting that the Veteran underwent a right proximal row corpectomy, a right posterior interosseous nerve neurectomy, and a right radial styloidectomy); June 2012 Follow-Up Note from Orthopaedic & Spine Center of the Rockies (regarding evaluation of the post-surgical progress following his right wrist proximal row carpectomy).


As to causation, the Veteran maintains that he incurred this right wrist injury during a violent outburst attributable to his service-connected major depression, as his psychiatric disability is manifested by symptoms including poor impulse control and outbursts of anger.  See, e.g., June 2011 Statement in Support of Claim; September 2015 Board Hearing Testimony.  Specifically, the Veteran stated that he "lost control" during a domestic dispute and attempted to punch his son in the shoulder.  See November 2011 Statement in Support of Claim; September 2015 Board Hearing Testimony.  His blow glanced off of his son's shoulder and struck a dresser behind him, resulting in the wrist injury.  See id.  The Veteran asserts that "if [he were] not depressed at that time[, he] would have handled the situation better not injuring [his] wrist."

The Veteran is competent to describe the circumstances surrounding his wrist injury, including experiencing extreme anger, his violent outburst, and his subsequent right wrist injury.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (stating that a Veteran is competent to testify as to factual matters of which he has first-hand knowledge); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting the circumstances of his right wrist injury, especially given that his contemporaneous treatment records confirm his account of injuring his wrist after "punching an object."  See, e.g., June 2010 VA Emergency Room Nursing Assessment (reporting right wrist pain for the previous 6 weeks following an incident in which the Veteran punched an object); June 2010 VA Physician Outpatient Note (diagnosing "right wrist sprain" resulting from punching an object an object several weeks prior); August 2010 VA Orthopedic Consultation Report (reporting that the Veteran "injured his right wrist nearly three to four months ago, when he punched something"; stating that the Veteran "said he has been having pain in that wrist since then"; and reflecting that the Veteran "re-injured [his right wrist] a couple of other times by lifting heavy weights"); August 2012 Follow-Up Note from Orthopaedic & Spine Center of the Rockies (attributing the Veteran's right wrist pathology to "punching an object" in 2010).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).  

His account is also bolstered by the sworn statement of his wife, reporting that she witnessed the Veteran punching his son and that he subsequently complained of wrist pain.  See June 2013 Statement of K.C.W.  See also May 2013 Statements of P.F. and K.D. (attesting to the Veteran's history of angry outbursts and that he reported striking his son during an argument).

Furthermore, the Veteran's VA treatment records, including his VA mental health treatment notes and VA compensation and pension examination reports, repeatedly confirm that irritability, anger, and violent outbursts are manifestations of his service-connected psychiatric disability.  See, e.g., December 2003 VA Compensation and Pension Psychiatric Examination Report (noting that the Veteran's psychiatric disability is characterized by symptomatology including marked irritability with periods of violence, rage, and aggression); October 2007 VA Psychiatric Examination (finding that the "[u]sual symptoms" of the Veteran's service-connected psychiatric disability include "impaired judgment with high level of irritability"); August 2008 VA Psychiatry Progress Note (discussing anger episodes in the context of his diagnosed major depression); February 2009 VA Psychiatry Progress Note (reflecting that the Veteran's antidepressant medication has resulted in "less irritable episodes"); February 2009 VA Mental Health Note (noting that the Veteran "continues to have excessive rage at home"); October 2009 VA Compensation and Pension Psychiatric Examination Report (reflecting that "[t]he veteran does endorse anger and irritation . . . stemming from his major depressive disorder"); March 2014 VA Compensation and Pension Psychiatric Examination Report (reflecting that the Veteran's only diagnosed psychiatric disability is "[m]ajor depressive disorder" and noting psychiatric symptomatology including "irritability daily, including verbal outbursts toward others 2-3 times per week, either at work or at home").  

Although there is evidence in the form of a May 2013 VA opinion, with December 2013 addendum, disassociating the Veteran's current right wrist disorder from his service-connected major depression, that examination report and addendum do not constitute probative medical evidence, as they fail to address in any way the extensive medical evidence attributing the Veteran's lack of impulse control, severe irritability, and propensity for outbursts of anger to his diagnosed psychiatric condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that adequate examination is based on consideration of the claimant's medical history); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  The May 2013 VA examination report and the December 2013 addendum opinion are therefore inadequate, and cannot form the basis for a denial of entitlement to service connection.


Accordingly, because there is medical evidence diagnosing a current right wrist pathology, competent medical and lay evidence relating the Veteran's right wrist injury to an incident in which he punched an object during an outburst of anger, and medical evidence finding chronic irritability, impaired judgement, and outbursts of anger to be manifestations of the Veteran's service-connected major depression, the Board finds that, at the least, reasonable doubt arises as to whether the Veteran's right wrist disability is caused by the effects of his service-connected major depression.  

When resolving reasonable doubt in his favor, the Board finds that the Veteran has a right wrist disability that is as likely as not caused by service-connected disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, service connection is warranted for a right wrist disorder, as secondary to service-connected major depression.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a right wrist disorder, as secondary to service-connected major depression. is granted



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


